                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

LISA L. FARLEY,

               Plaintiff,

v.                                                        Case No.: 2:18-cv-1104
                                                          JUDGE GEORGE C. SMITH
                                                          Magistrate Judge Deavers
COMMISSIONER OF
SOCIAL SECURITY,

               Defendant.

                                             ORDER

       This case is before the Court to consider the Report and Recommendation issued by the

Magistrate Judge on February 18, 2020, recommending that the Court reverse the decision of the

Commissioner and remand this case to the Commissioner and the ALJ for further consideration.

(Doc. 15). The time for filing objections to the Report and Recommendation has passed, and no

objections have been filed to the Report and Recommendation. Therefore, the Court ADOPTS

AND AFFIRMS the Report and Recommendation. The decision of the Commissioner of Social

Security is hereby REVERSED and this case is REMANDED to the Commissioner and the

ALJ pursuant to Sentence Four of § 405(g).

       The Clerk shall remove Document 15 from the Court’s pending motions list and enter

judgment in favor of Plaintiff.

               IT IS SO ORDERED.


                                                  /s/ George C. Smith
                                                  GEORGE C. SMITH, JUDGE
                                                  UNITED STATES DISTRICT COURT
